Citation Nr: 1749890	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-26 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a heat stroke.

2.  Entitlement to an initial compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1984 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was later transferred to the Louisville, Kentucky RO.

In June 2012, the Board remanded the current issues on appeal for the purpose of scheduling the Veteran for a Travel Board hearing before a Veterans Law Judge.

The Veteran provided testimony before a Veterans Law Judge (VLJ) in August 2015.  However, that VLJ is no longer before the Board.  The Veteran opted to have an additional Board hearing before a VLJ who would decide his case.

In August 2017, a Board videoconference hearing was held before the undersigned VLJ.  A transcript of the hearing is in the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the most recent adjudication of the issues on appeal, additional treatment records, examination reports, lay witness statements, and research articles were added to the Veteran's claims file.  At the August 2017 hearing, the Veteran indicated his preference to not waive consideration of this new evidence by the RO.  

After review of the evidence, the Board finds that the additional records provide new evidence that is pertinent to the Veteran's claims for an initial compensable rating for pes planus disability and for service connection for residuals of a heat stroke.  As the new evidence has not been previously considered by the RO, a remand to have the RO consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304 (2016).

As to the claim for an initial compensable rating for pes planus disability, an additional examination should be provided which evaluates joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  The Veteran has been informed by treating physicians that he may have residuals of heat stroke from service.  As such, medical examination and opinion is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.

2.  Afford the Veteran a VA examination to address the current severity of his bilateral foot disorder.  The examiner should review the claims file and note such review in the examination report.

The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for both feet in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also asked to describe whether pain significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  Afford the Veteran VA examination to determine whether he manifests any residuals from heat stroke.  The examiner should consider the Veteran's assertions that his residuals include liver abnormality, abnormal creatinine levels, sensitivity to heat and possible symptoms similar to traumatic brain injury residuals which has resulted in his poly trauma treatment.

The examiner is requested to provide opinion as to whether it is at least as likely as not that the Veteran manifests any residuals of heat stroke since service and, if so, to identify all residuals.  The examiner is requested to comment as to whether there is any medical reason to accept or reject the Veteran's beliefs that his residuals include liver abnormality, abnormal creatinine levels, sensitivity to heat and possible symptoms similar to traumatic brain injury residuals which has resulted in his poly trauma treatment.

4.  Readjudicate the claims after any development necessary is complete.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

